 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDMovers and Warehousemen's Association of Metro-politanWashington,D.C., Inc and its EmployerMembers,Jointly and Severally:Bekins Moving &Storage Co;Colonial Storage Co.;DistrictMoving& Storage Inc., Fidelity Storage Co.,Lions Trans-fer Co.;Merchants Storage Co.of Va;MerchantsTransfer& Storage Co.;Columbia Van LinesCorp.;SecurityStorageCo.ofWashington;Smith'sMoving&Storage Co.,Inc, United StatesMoving&Storage Co.,Inc.'andLocal Union No.639,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 5-CA-7232June 3, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNING,JENKINS, AND PENELLOOn September 15, 1975,2 Administrative LawJudge Arthur Leff issued the attached Decision inthis proceeding Thereafter, the General Counsel andthe Charging Party (herein also called the Union)filed exceptions and supporting briefs, Respondentfiled cross-exceptions and a brief in support thereof,andChargingPartyfiledareplybrieftoRespondent's cross-exceptionsThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, except as modifiedhereinThe pertinent facts are fully set forth by the Ad-ministrative Law JudgeBriefly, formore than 20 years the members ofMAWA and the Union have enjoyed a stable bar-gaining relationship The collective-bargaining agree-ment in effect just prior to the events herein was dueiHerein collectively referred to as Respondent or MAWA As noted bythe Administrative Law Judge in fn 2 of his Decision, MAWA did notrepresent Merchants Transfer&Storage Co in the negotiations for the 1975collective-bargaining agreement Furthermore,the statement made at thehearing by Respondent's counsel that the inclusion of that company in thecomplaint was erroneous was undisputedAccordingly,in the absence ofany allegation or evidence as to the individual conduct or responsibility ofthe said company,and since no exception has been filed to the Administra-tive Law Judge's omission of Merchants Transfer & Storage Co from hisrecommended Order,we make no findings concerning it and it is not sub-ject to the remedial Order herein2 All dates herein are in 1975 unless otherwise indicated3The Administrative Law Judge states in his Decision that `the GeneralCounsel stipulated that [Respondent and Charging Party]bargained in goodfaith" during their contract negotiations in AprilWhile the record fails toestablish such a stipulation, it does show that General Counsel offered tostipulate that both parties were attempting to negotiate an agreementduring the month of April, but the Charging Party declined to join thereinto expire March 31 Consequently, on March 10 theparties held their first meeting to negotiate a newagreementAt that meeting, one of the Union's nego-tiators,Roland Warren, told the MAWArepresenta-tives that, because of the employees' dissatisfactionwith the procedure used in ratifying the then currentcontract, that procedure would not be used to ratifythe contract being negotiated At the fourth bargain-ing session,on March 25, Respondent made a "final"offerUnion President De Brouse agreed that, pur-suant to a provision of the Union's constitution, hewould submit the offer to the membership but wouldnot recommend its acceptanceOn March 27, MAWA sent its "final" offer inwriting to the Union, along with a letter stating thatthe offer would be retroactive if the Union agreed toemployee ratification by a mail ballot referendum asset forth in the letter De Brouse subsequently tele-phoned MAWA's chief negotiator, Virgil Seward,and rejected the proposed ratification procedureThereafter, on March 31, Seward wroteto De Brousestating that, unless the Union notified MAWA thatday that it would submit Respondent's offer to theemployees according to the procedure specified intheMarch 27 letter, "the Association's membershipwill be forced to terminate operations by bargainingunitpersonnel on Tuesday, April 1, 1975 "In a telephone conversation that same day, DeBrouse told Seward that the Union would considerthe threatened lockout an unfair labor practice Alsoon March 31, De Brouse sent a telegram to MAWA'sattorney in which he stated that "if the Moving andStorage Association locks out its employees it is inviolation of their agreement and the contract will notbe settled until each employee is paid for all lostearnings "On April 1, all bargaining unit employees were laidoffThat same day, in response to the above-quotedtelegram, Seward hand delivered a letter to DeBrouse, inwhich Seward expressed MAWA'sposi-tion that it was not in violation of its collective-bar-gaining agreement or the NLRA and that "none ofthe employees involvedare entitled to backpay "Itappears that by the following day, April 2,MAWA had become concerned that the lockoutmight constitute an unfair labor practice Conse-quently, on that date, after consultation with counsel,Seward sent another letter to DeBrouse, stating inpartIn response to your telephone call of yesterday,it is important to reiterate the reason why theemployers found it necessary to terminate theiroperations on April 1, 1975 It appears that youfeel that the employers temporarily terminatedtheir operations because Local 639 would not224 NLRB No 64 MOVERS AND WAREHOUSEMEN'S ASSN OF WASHINGTON, D C357agree to a secret ballot, FMCS supervised, refer-endum as ratification procedure for the finalemployer offer It is the employers' position thatyou are free to use whatever means you deemappropriate to ratify the employers' final offerThis is a matter solely up to the Union in han-dling internal affairsThe letter concluded with the statement that thelockout "continues only because there is no laborcontractWe remain available to meet with represen-tatives of the Local in order to resolve this matter "In the meantime, the unit employees voted to re-jectMAWA's contract offer on April 2 Thereafter,the parties held several bargaining sessions, includingone on April 2 after the employees' rejection ofMAWA's proposal At this meeting De Brouse askedSeward to end the lockout pending negotiations andSeward replied that "we would not end the lockoutuntil we negotiated " The parties reached a tentativeagreement on April 24, which was ratified by themembership on April 28 The lockout ended thatsame dayTheAdministrativeLaw Judge found thatMAWA's threat to lock out its employees on March31 and its subsequent lockout of the employees onApril 1 had a dual objective-to bring economicpressure to bear on the Union in support ofMAWA's bargaining position and to coerce theUnion into adopting MAWA's proposed procedurefor ratification by unit employees of the contractbeing negotiated The Administrative Law Judge fur-ther found that the ratification procedure was a non-mandatory subject of bargaining and that Respon-dent could not lawfully lock out its employees insupport of its demands on such a subject He there-fore concluded that the threat to lock out violatedSection 8(a)(1) and (5) of the Act and that the lock-out itself violated Section 8(a)(1), (3), and (5) of theActWe agree with these findingsThe Administrative Law Judge further found thatMAWA retracted its nonmandatory demand regard-ing the contract ratification procedure and thuscured the lockout of its initial illegality Accordingly,he concluded that the remainder of the lockout wassolely in support of MAWA's economic bargainingposition and was therefore lawfulWe disagree withthe conclusion that the lockout was converted to law-ful conductIn our view, a lockout unlawful at its inceptionretains its initial taint of illegality until it is terminat-ed and the affected employees are made whole Inthis regard, contrary to the Administrative LawJudge, we find analogous such cases asRetail ClerksInternational Association, Local No 1179, AFL (Cali-forniaAssociation of Employers),109NLRB 754(1954), andLawrence Typographical Union No 570,affiliated with the International Typographical Union,AFL-CIO (Kansas Color Press, Inc),158NLRB1332 (1966)InRetail Clerks Local 1179,the Board held that astrikewhich was unlawful at its commencement be-cause the union failed to give notice to the FederalMediation and Conciliation Service as required bySection 8(d) of the Act was not rendered lawful bythe subsequent giving of such notice In so holding,the Board emphasized that "To permit the Union tocontinue unhampered the very strike which consti-tutes the heart of its unlawful conduct would be tocountenance its continued flaunting of an explicitproscription of the statute " 4 Likewise, inLawrenceTypographicalUnionNo 570,the Board adoptedwithout comment the Trial Examiner's finding that astrikewhich initially violated Section 8(b)(7)(B) ofthe Act because it commenced within 12 months of avalid election continued to be unlawful after the ex-piration of the 12-month period Although there wasno discussion of how the strike could be cured of itsillegality, implicit in the Board's decision is the con-clusion that action which violates the Act at its com-mencement continues to be unlawful for its entiredurationWe cannot agree with our dissenting colleague thatthese cases are inapposite to the instant situation be-cause they involved strikes which failed to meet stat-utory conditions precedent for a lawful strike In ourview, it is wholly immaterial to a determination ofcontinuing impact of illegal activity whether the ac-tivitywas initially unlawful because it violated anaffirmative requirement of the statute or because itsmotivation was unlawful This view is supported bythe Board's decision inThe Arundel Corporation,210NLRB 525 (1974) In that case the Board found thatthe union's strike commenced in violation of the par-ties'no-strike agreement and did not become a law-ful economic strike after the no-strike provision for-mally expired because the union had not correctedits unprotected action by terminating the strike TheBoard further held that the unprotected strike consti-tuted a valid affirmative defense to the union'scharge that the company unlawfully refused to bar-gainThe General Counsel had argued that it wouldbe futile to require the union to abandon the strikeon the expiration date because the strike could im-mediately be resumed as a protected economic strikeThe Board found no merit to this position, holdingthat it would be wholly unwarranted and speculativeto assume that, had the strike terminated and bar-gaining resumed, the parties would not have reached4 109 NLRB at 759 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement, which would obviate the need for thestrikeWe conclude that similar considerations applyin the instant caseThe record shows that MAWA failed to dissipatethe effects of its unlawful lockout and to restore itsemployees to thestatus quo anteThus,MAWAfailed to offer reinstatement to the locked-out em-ployees until April 28, never offered backpay for thefirst 2 days of the lockout, and never acknowledgedits own wrongdoing to the employees with regard tothe lockout To the contrary, by the letter of April 1referred to above, MAWA stated its position that thelockout violated neither the parties' collective-bar-gaining agreement nor the Act and that the locked-out employees were not entitled to backpay In addi-tion to MAWA's failure to affirmatively remedy theillegal lockout, record evidence shows that the injec-tion into bargaining of the lockout issues may wellhave had some effect on negotiating a new contractMAWA acknowledged in the April 1 letter that theUnion had taken the position that a lockout wouldviolate the collective-bargaining agreement and thata new contract could not be negotiated until thelocked-out employees were paid their lost earningsThe union negotiators called a union membershipmeeting at the advent of the unlawful lockout to dis-cuss,inter aha,the charge the Union was filing Fi-nally, the union president, in the March 31 telegramquoted above, demanded at the lockout's outset thatMAWA end the lockout and reinstate the employeesin order for the negotiations to continueIn these circumstances, without a cessation of thelockout and a restoration of thestatus quo ante,it isdifficult to conclude that any bargaining which en-sued was not adversely affected, since the Union wasrequired to negotiate with MAWA and to ratify thecontract from a weakened position induced by theunlawful lockout and the injection of the lockout-related issues into the bargaining process To denythat these issues complicated negotiations, whichwere found by the Administrative Law Judge to havegone smoothly until March 25, would be to ignorecollective-bargaining realities Similarly, to presumethat, ifMAWA had offered reinstatement to the un-lawfully locked-out employees on April 2, the lock-out would have immediately been resumed on April3 is speculative Considering the parties' long historyof peaceful labor relations, the smooth negotiationsthrough March 25, the 2 months remaining until thebusy season, and the Union's recognition thatMAWA could, after a hiatus, lawfully lock out foreconomic reasons, it is not unlikely that collectivebargaining free of the unfair labor practices couldhave resulted in an earlier contract In any event, theburden must be on Respondent to show that its fail-ure to restore thestatus quo antehad no adverse im-pact on the subsequent collective bargaining For "itrest[s] upon the tortfeasor to disentangle the conse-quences for which it was chargeable from those fromwhich it is immune "N L R B v Remington Rand,Inc,94 F 2d 862, 872 (C A 2, 1938), cert denied 304U S 576 Here no such showing has been madeAccordingly, based on all the foregoing, we con-clude that the Administrative Law Judge erroneouslyfound that Respondent's withdrawal of its nonman-datory demand cured the lockout of its initial illegali-tyTo the contrary, we conclude that the lockoutviolated Section 8(a)(1), (3), and (5) of the Act for itsentire durationAMENDEDCONCLUSION OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 4"4 By locking out the employees in the appropri-ate unit on April 1, 1975, because,inter alia,theUnion failed and refused to submit Respondent's fi-nal contract offer for ratification by the unit employ-ees in the manner that Respondent had specified,and by continuing said lockout until April 28, 1975,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1), (3), and (5) ofthe Act "AMENDED REMEDYHaving found that Respondent unlawfully contin-ued the April 1, 1975, lockout until April 28, 1975, weshall, in addition to the remedy recommended by theAdministrative Law Judge, further order that Re-spondent make such employees whole for any loss ofpay they may have suffered by reason of such unlaw-ful conduct, by payment to each of them of a sum ofmoney equal to that which he or she would havenormally earned as wages from April 1 to April 28,1975, less his or her net earning during said period,such sums to be computed in the manner set forth inF W Woolworth Company,90 NLRB 289 (1950),and IsisPlumbing & Heating Co,138 NLRB 716(1962)Additionally, because Respondent's violations ofSection 8(a)(3) go to the very heart of the Act, weshall issue a broad order requiring Respondent tocease and desist from in any other manner infringingupon the rights guaranteed to its employees by Sec-tion 7 of the ActN L R B v Entwistle Mfg Co,120F 2d 532 (C A 4, 1941) MOVERS AND WAREHOUSEMEN'S ASSN. OF WASHINGTON, D C.359ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Mov-ers and Warehousemen's Association of Metropoli-tanWashington, D.C. Inc. and its Employer Mem-bers,Jointlyand Severally:BekinsMoving &Storage Co., Colonial Storage Co., District Moving &Storage Inc., Fidelity Storage Co., Lions TransferCo.,Merchants Storage Co. of Va., Columbia VanLines Corp., Security Storage Co. of Washington,Smith'sMoving & Storage Co., Inc., and UnitedStatesMoving & Storage Co., Inc., their respectiveofficers, agents, successors, and assigns, shall, jointlyand severally, take the action set forth in the saidrecommended Order, as so modified:1.Substitute the following for paragraph 1(d):"(d) In any other manner interfering with, re-straining, or coercing employees in the exercise ofrights guaranteed in Section 7 of the Act."2.Substitute the following for paragraph 2(a):"(a)Make whole all employees in the aforesaidappropriate bargaining unit for any loss of pay theymay have suffered from April 1, 1975, to April 28,1975, by reason of Respondent's unfair labor practic-es herein found, in the manner set forth in the sectionabove entitled `The Remedy.' "3.Substitute the attached notice for that of theAdministrative Law Judge.CHAIRMAN MURPHY, concurring in part and dissent-ing in part:I agree with my colleagues and with the Adminis-trative Law Judge that Respondent's threat to lockout employees on March 31, 1975, violated Section8(a)(1) and (5) of the Act and that the subsequentlockout on April 1 violated Section 8(a)(1), (3), and(5) of the Act. Contrary to the majority, however, Iwould find, in agreement with the AdministrativeLaw Judge, that Respondent's retraction on April 2of its nonmandatory bargaining demand cured thelockout of its initial illegality.The majority does not dispute the AdministrativeLaw Judge's conclusion that:[B]argaining lockouts are presumptively privi-leged even when they occur prior to a bargain-ing impasse. That presumption may be over-come only if it is shown by all the surroundingcircumstances that the lockout was motivated,wholly or in significant part, by a purpose toevade the duty to bargain, to discourage unionactivity, or to achieve some other objective thatis inherently destructive of employee rights.'In this case it is clear that after April 2 the lockoutwas solely motivated by Respondent's desire to reacha contract prior to the start of the busy seasonaround May 15. Under these circumstances, I agreewith the Administrative Law Judge that it would "ex-alt form over substance" to require Respondent tocease the lockout and return to thestatus quo ante,only to resume the lockout a day, or perhaps even anhour, later.Contrary to the majority, and in agreement withtheAdministrative Law Judge,Retail Clerks Local1179,109 NLRB 754, andTypographical Union No.570,158 NLRB 1332, are neither analogous to theinstant case nor precedent for the majority's holdingherein. In both those cases, the strikes at their incep-tion failed to meet specific statutory conditions pre-cedent to a lawful strike. InRetail Clerks, supra,theunion commenced a strike without giving the noticerequired by Section 8(d) of the Act to the FederalMediation and Conciliation Service. InTypographi-cal Union No. 570, supra,the strike was unlawful be-cause it commenced within 1 year of a valid election.Thus, to the extent that a lockout is the analogue of astrike, these cases would be apposite if the lockoutherein violated some affirmative requirement speci-fied in the statute. That is not, however, the situationpresented by this case, for here the lockout was ini-tially unlawful because, and only becuase,itwas inpart unlawfully motivated.Iwould make a distinction between continuationof activity unlawful at its inception because it vio-lates an express statutory command, and otherwiselawful activitywhich constitutes an unfair laborpractice solely because one of its dual objectives isunlawful. In the former situation, I see no method bywhich the taint of illegality may be removed short ofceasing the unlawful conduct. The illegality in thelatter situation, however, may be cured, in my view,by a clear showing that the unlawful motivation nolonger exists. Such a showing was unquestionablymade in this case by the April 2 letter, quoted by themajority, in which Respondent specifically retractedits unlawful objective for the lockout.Similarly,The Arundel Corporation,210 NLRB525, upon which the majority also relies,isdistin-guishable. In that case, the Board majority foundthat a strike which commenced in violation of a con-tractualno-strike clause and continued after theprovision's stated expiration date constituted a validdefense to a charge that the respondent employer un-3ALJD,III,E,3, par 3 360DECISIONSOF NATIONALLABOR RELATIONS BOARDlawfully refused to bargain The majority expresslyfound, however, that the circumstances of that caseindicated that the parties contemplated extension ofthe no-strike clause for a reasonable period after itsspecified termination date and that-[t]he exact terminal date of the no-strike exten-sion herein is indeterminable because the Charg-ing Party's unprotected strike in repudiation ofits agreement removed Respondent's obligationto resume bargaining over the reopener issuesand it will have no obligation to engage insuch bargaininguntil the Charging Partyrestores thestatus quo ante byterminating its un-protected strike [Footnote omitted ] 6Thus, it appears that the holding inArundel Corpora-tionwas predicated at least in part on the majority'sconclusion that the union, by its own action in violat-ing the no-strike clause, rendered it impossible to fixa date for the provision's expiration In the instantcase, however, there is no basis for a similar conclu-sion inasmuch as Respondent plainly and effectivelyretracted its unlawful demand on a specific dateAccordingly, as there is no precedent for themajority's holding in this case and since I do notbelieve that the majority decision effectuates the pur-poses of the Act, I respectfully dissent from my col-leagues' conclusion that the lockout remained unlaw-ful throughout its entire duration6 210 NLRB at 527 I note, furthermore, that Member Jenkins who hasjoined the majority herein, dissented inArundelAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in, or threaten to engagein, lockouts, layoffs, or other measures adverselyaffecting the earnings of the employees in theappropriate bargaining unit described below,where an object thereof is to force or requireLocal Union No 639, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor or-ganization, to adopt methods or procedures pro-posed by us for the ratification of contract of-fersWE WILL NOT discourage membership and ac-tivities in Local Union No 639, InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, or any otherlabor organization, by discriminating in regardto the hire or tenure of employment, or in anyother manner in regard to any term or conditionof employment, of employees in the appropriatebargaining unit described belowWE WILL NOT refuse to bargain collectively ingood faith with the aforementioned Union, asthe exclusive bargaining representative of all ouremployees in the appropriate bargaining unit de-scribed below, by engaging in, or threatening toengage in, lockouts, layoffs, or other retaliatorymeasures adversely affecting the earnings of thebargaining unit employees, where an objectthereof is to force the Union to adopt methodsor procedures proposed by us for the ratificationof contract offersWE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed by Section 7of the National Labor Relations ActWE WILL make whole the employees in thebargaining unit described below for any loss ofpay suffered by them from April 1 to April 28,1975, by reason of our lockout of the employees,found by the Board to have been unlawful dur-ing that period The bargaining unit isAll drivers, helpers, packers, freighters, ware-housemen, tow-motor operators, foremen,and such other employees as may be presentlyor hereafter represented by the Union, but ex-cluding clerical employees, guards and super-visors as defined in the Act, who are engagedin household moving and storage within thejurisdiction of the Union, and who are em-ployed by Employers (including those namedbelow) that are members of, and are repre-sented for the purposes of collective bargain-ingwiththeUnion by,Movers andWarehousemen's Association of MetropolitanWashington, D C, IncMOVERS AND WAREHOUSEMEN'S ASSOCIATIONOF METROPOLITAN WASHINGTON, D C, INCAND ITS EMPLOYER MEMBERS, JOINTLY ANDSEVERALLY BEKINS MOVING&STORAGE CO ,COLONIAL STORAGE CO , DISTRICT MOVING &STORAGE, INC , FIDELITY STORAGE CO , LIONSTRANSFER CO , MERCHANTS STORAGE CO OFVA , COLUMBIA VAN LINES CORP, SECURITYSTORAGE COOFWASHINGTON,SMITH'SMOVING&STORAGE CO, INC, UNITEDSTATES MOVING&STORAGE CO , INC MOVERS AND WAREHOUSEMEN'S ASSN OF WASHINGTON, D C361DECISIONSTATEMENT OF THE CASEARTHUR LEFF, Administrative Law Judge Upon a chargefiled by the above-named Union on April 3, 1975, the Gen-eralCounsel of the National Labor Relations Board, bythe Regional Director of Region 5, issued a complaint, dat-ed May 7, 1975, against the above-named Association andits Employer Members, jointly and severally (herein collec-tively referred to as Respondent), alleging that Respondenthas engaged in unfair labor practices within the meaning ofSection 8(a)(1), (3), and (5) and Section 2(6) and (7) of theNational Labor Relations Act in respects to be specifiedbelow A hearing was held at Washington, D C, on May19 and 20, 1975 Briefs were filed by the parties on July 1,1975Upon the entire record in the case and from my observa-tion of the witnesses, I make the followingFINDINGS OF FACTITHE BUSINESS OF RESPONDENTSMovers and Warehousemen's Association of Metropoli-tanWashington, D C, Inc, herein interchangeably re-ferred to as the Association or MAWA, is a District ofColumbia corporation which exists for the purpose of ne-gotiating and entering into collective-bargaining agree-ments with the Union on behalf of its employer membersThe Association's members are engaged in the assembly,packing, storage, and local and interstate transportation bymotor carrier of household goods, office equipment, andfurnitureDuring the past 12 months, a representative peri-od, the Association's members individually and collectivelyhad gross revenues exceeding $50,000 from the interstatetransportation of household goods, office equipment, andfurnitureThe complaint alleges, the answer admits, and itis found that Respondent is an "employer," as defined inSection 2(2) of the Act, engaged in "commerce" and inoperations "affecting commerce," within the meaning ofSection 2(6) and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDLocalUnion No 639, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica (the Union) is a labor organization, within themeaning of Section 2(5) of the Actand Conciliation Service, and (b) discriminatorily lockingout such employees on April 1, 1975, and continuing thatlockout in effect until April 28, 1975, because the Unionfailed and refused to submit the Respondent's "final" con-tract offer for ratification in the particularmanner speci-fied by RespondentRespondent in addition to denying the aforesaidallega-tions of the complaint, affirmativelyalleges in its answerthat the sole purpose of the lockout which began on April1, 1975, was "to bring economicpressurein support of [theEmployer's] bargaining position, and to avoid a strike dur-ing the Employer's busy summerseason" Alternatively, itisRespondent's position that, even if the lockout is foundto have been unlawful at its inception, it ceased to be suchon April 2, 1975B Some Background FactsThe Union is the recognized exclusive bargaining repre-sentative of an appropriate multiemployer bargaining unitcomposed of the employees I employed by MAWA mem-berswho have authorized that Associationto representthem in the negotiation and/or execution of collective-bar-gaining contracts with the Union 2MAWA was not formally organized as an employer as-sociation until 1969 The record shows, however, that formore than 20 years it had been the practice of the union-ized moving companies in the Washington, D C, area, in-cluding the companies that now are members of MAWA,to bargain as a group with the Union That bargainingrelationship has been marked by stability and labor peaceIt isundisputed that throughout that 20-year history ofbargaining the Union has never engaged in a strike or workstoppage to support its bargaining demands-and this eventhough there were some occasions during that period whennegotiations for a successor agreement were not finallycompleted until some time after the expiration of the previ-ous agreementThe moving industry in the Washington, D C, area ischaracterized by seasonal trendsMost of the industry'sbusiness is done between May 15 and October 15 Thecollective-bargainingagreementsprior to 1969 contained aMay 31 expiration date During the 1969 negotiations, theexpiration date was changed to March 31, and has re-mained so in the labor contracts since negotiated Thechange in date was effected at the request of the employerswho wished to avoid contract negotiations during theirpeak busy period when they were most vulnerable to astrikeA significant amount of business available for movingIIITHE UNFAIR LABOR PRACTICESA The IssuesThe complaint alleges in substance that Respondent vio-latedSection 8(a)(1), (3), and (5) of the Act by (a) threaten-ing to lock out employees of Respondent represented bytheUnion unless the Union should agree to submitRespondent's "final" contract offer for ratification by amail ballot vote to be conducted by the Federal MediationiAll drivers, helpers, packers, freighters, warehousemen, tow-motor oper-ators foremen, and such other employees as may be presently or hereafterrepresented by the Union, but excluding clerical employees, guards, andsupervisors as defined in the Act, engaged in household moving and storagewithin the jurisdiction of the Union2 The collective-bargaining agreement which was entered into betweentheMAWA and the Union following the events here in controversy identi-fies as the MAWA-represented employers in the negotiation of that agree-ment all of the companies listed in the caption of this case, except forMerchants Transfer and Storage Co, which, the record shows, is the parentcompany of Merchants Storage Co of Virginia 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompanies in the Washington, D C, area consists of Gov-ernment contract work which is obtained on bid Three ofthemajor Government contracts, for State Departmentoutbound, inbound, and baggage moving work, were toexpire on February 28, 1975, with bids for new contractsdue sometime before that date Before that due date, sever-al of the MAWA members, acting as a group, arrangedwith the State Department to extend the term of the oldcontracts to April 30, 1975, and the bidding date on thenew contracts to April 15, 1975, so that before submittingtheir bids they might be able to know what their futurewage costs would be under the new labor contract with theUnion that was then coming up for negotiationsThe Teamsters International constitution requires thatcollective-bargaining contracts negotiated by Teamsters lo-calmembers must be ratified by the union members in-volved in the negotiations before such contracts can be-come effectiveNormally a majority vote is required foracceptance or rejection Under certain circumstances, how-ever, i e, when a strike vote is contemplated, an offer canbe rejected only by a two-thirds vote of the affected mem-bership The applicable provisions are spelled out in articleXII, section 1(b), of the Teamsters constitution In relevantpart, they are as follows(b)Contracts may be accepted by a majority vote ofthose members involved in negotiations and voting, ora majority of such members may direct further negoti-ations before a final vote on the employer's offer istaken, as directed by the Local Union ExecutiveBoard When in thejudgment of the Local Union Ex-ecutive Board, an employer has made a final offer ofsettlement, such offer must be submitted to the in-volved membership and can be rejected only by a two-thirds (2/3) vote of the members involved in the nego-tiations and voting or responding to a referendummail ballot If a settlement cannot be reached, the Lo-cal Union Executive Board shall order a secret ballotto be taken and it shall require a two-thirds (2/3) ma-jority of the members of the Local Union involved insuch negotiations and voting to adopt a motion tostrikeThe failure of such membership to author-ize a strike upon rejecting the employer's last offershall require the Local Union Executive Board to ac-cept such last offer or such additional provisions ascan be negotiated by itThe basic issue in this case relates to the legality of alockout which occurred in the course of negotiations be-tween MAWA and the Union for a new labor contract tosupersede the earlier 1972-75 contract between the sameparties which terminated on March 31, 1975 Negotiationsfor that earlier contract had been conducted on behalf ofthe Union by one of its business agents, Everhart FrankDe Brouse the president and top official of the Union, hadnot participated in those negotiations The MAWA's "fi-nal" proposal for that contract had been submitted to theunit employees for ratification under a voting procedureknown as a "barn vote", i e , one in which the ballotingwas conducted at the places of employment of the unitemployees, rather than at the union hallMoreover, underthe voting procedure used in 1972 a two-thirds negativevote was required for rejection of the MAWA "final" offerThe 1972-75 contract had been ratified under that proce-dure although, in fact, less than a majority had voted toaccept the contract De Brouse had been displeased withthe 1972 contract, particularly with certain of its health andwelfare and pension provisions In conversations withmanagement representatives during the term of the 1972-75 contract, De Brouse had frequently voiced his displea-sure with that contract, as well as with the voting proce-dure that had been used for its ratification, and had statedthat he would never allow a barn-by-barn vote to happenagainDe Brouse designated Business Agent Roland Warren inthe place of Everhart as the union agent who was to con-duct the 1975 negotiations In preparing for the 1975 nego-tiations,Warren met with the Union's shop stewards in theindustry who complained to him about the voting proce-dures that had been used in 1972, claiming that the vote in1972 had been improperly influenced by employer inter-ventionWarren pledged that votes on the 1975 contractwould take place in the union hall and not at the individual"barns" of MAWA members At the first negotiating meet-ing on the 1975 contract, Warren informed the MAWArepresentatives of the commitment he had madeC Events Leading to the Lockout on April 1About 90 days before the March 31, 1975, expirationdate of the 1972-75 contract, the Union served notice onRespondent of its desire to modify the terms of that con-tract, stating that it would send its proposal to Respondent"in the near future " It had been the practice of the partiesin the past to start actual negotiations for a new contractabout a month before the expiration date of the old con-tract In 1975, the MAWA did not press for an earlier start-ing date On February 28, 1975, Virgil Seward, the chair-man of the MAWA negotiating committee, in a letter toUnion Business Agent Warren, suggested that the first ne-gotiating meeting be scheduled for the first week in March,expressing his hope that "this early start in the negotia-tions" would produce a mutually beneficial agreement OnMarch 6, Warren sent Respondent a copy of the Union'sproposals The first meeting was scheduled for the follow-ingMonday, March 10Four negotiating sessions were held prior to the April 1lockout-on March 10, 18, 20, and 25, each one lastingmore than 4 hours, and at least one for the entire dayWarren acted as the negotiator for the Union during thefirst three meetings, and was joined at the March 25 meet-ing by De Brouse 4 Virgil Seward, an officer of MerchantsStorage Co of Virginia, served as the chairman of theMAWA negotiating committee Respondent contended atthe hearing that the Union at these meetings deliberatelyengaged in stalling tactics, disclosing a purpose to extend3The adjournment from March 10 to 18 was at the request of the MAWAnegotiatorThe adjournment from March 20 to 25, was requested by theUnion because of the interim unavailability of De Brouse° At the March 10 meeting Warren had informed the MAWA representa-tives that De Brouse would appear at a later stage of the negotiations sinceWarren felt he lacked sufficient experience with the moving and storageindustry to conclude an agreement by himself MOVERS AND WAREHOUSEMEN'S ASSN OF WASHINGTON, D Cthe negotiations into the busy season The record does notsupport that contentionThe March 10 meeting was devoted mainly to an item-by-item review of the Union's proposals At this meetingWarren assured the MAWA representatives, in response totheir inquiry, that only employees of the MAWA membersinvolved in the negotiations would be permitted to partici-pate in ratification votes But at the same time he madeclear that the Union intended this time to conduct suchvotes at the union hall, and not at the barns as in 1972The March 18 and 20 meetings were taken up with theconsideration of noneconomic issues The MAWA yieldedon some of the Union's demands, and others were droppedby the Union Agreement was reached on a substantialnumber of matters, including among them items relating toshop steward seniority, the posting of seniority lists, em-ployee warning notices, uniform work rates, funeral leave,meal allowances, petty cash advances, and vacations Bythe end of the March 20 meeting, which lasted all day, thenegotiating parties had resolved almost all the noneconom-ic issuesarising from the Union's proposalsAt the beginning of the March 25 meeting, the first inwhich De Brouse participated, the Union withdrew threeof its noneconomic demands not theretofore resolved Thatmeeting was confined almost entirely to the considerationof wage rates, employer contributions for health and wel-fare and for pensions, and contract duration Prior to theMarch 25 meeting, the MAWA had not submitted any pro-posals of its own, and discussion of economic items hadbeen deferred pending resolution of other items at issueThe Union in its initial proposal presented on March 6 hadasked for a $2 hourly increase for drivers and $1 50 forhelpers, apparently on the basis of a 1-year contract, aswell asfor increases in the amount of the employers' con-tributions for health and welfare and pensionsAt theMarch 25 meeting, the MAWA offered at first a 20-cent-per-hour wage increase for all employees in each year of a3-year contract, as well as certain increases in employercontributions for pensions and health and welfare, increas-es which, while substantial in amount, were less than thoseasked by the Union The Union rejected that offer as un-realistic, and later in the meeting counterproposed a 2-yearcontract with yearly increases of 75 cents per hour for allemployees After further discussion, in the course of whichtheMAWA made an intermediate offer which was alsorejected, theMAWA representatives caucused and thencame back with a wage fringe benefit package on all eco-nomic items in dispute, declaring that this was their "final"offerThe "final" offer proposed,inter alga,a 3-year con-tract with annual wage increases of 30 cents, 30 cents, and30 cents for drivers and 30 cents, 30 cents, and 20 cents forhelpers That offer was made orally, but the MAWA repre-sentatives stated that it would be drawn up in written form,covering all items not previously settled, and would be sub-mitted to the Union so that it might be presented to theunit employees for their acceptance or rejectionDe Brouse agreed to the request of the MAWA negotia-tors that Respondent's "final" offer be submitted to thebargaining unit employees for a vote But at the same timehe made clear that he would not recommend the offer foracceptance Seward for MAWA requested that the vote be363conducted in the barns in accordance with the procedurethe Union had adopted for the ratification of the 1972 con-tract, stating,inter aha,that "we couldn't get a contract atthe hall," if De Brouse was unwilling to "sell" it But DeBrouse rejected that request, reminding Seward that War-ren had made a commitment that any votes that were totake place on the question of contract ratification would beconducted at the union hall No suggestion was made atthismeeting by the MAWA representatives for a mail bal-lotWhen pressed for a date when the matter would bebrought to a vote, De Brouse stated that because of theupcoming holiday weekend 5 and his personal commit-ments, the earliest date on which the vote could be heldwould be the following Tuesday, April 1, 1975As the March 25 meeting was about to break up, eitherWarren or De Brouse, noting that March 31 would markthe expiration date of the then existing contract and that itnow appeared that a contract could not be consummatedby that date, asked what the MAWA position was on retro-activity Seward replied that he had no authority from theAssociation to agree on retroactivity but that he wouldtake up the matter with the Association's members andwould let the Union know after he had done so 6On March 27, 1975, the Association transmitted to theUnion the complete written summary of the MAWA "fi-nal" offer which at the March 25 meeting it had told theUnion it would prepare The document was entitled "FinalEmployer Offer " The Association in its letter to the Unionaccompanying the written statement of its offer alluded tothe Union's request for retroactivity and set forth its posi-tion on that question as followsAt the conclusion of the employers presentation onMarch 25, 1975, and after an extensive discussion ofthe offer, the Local Union's BargainingCommittee re-quested that the employer committee agree to retroac-tivityThat is, the Local Union indicated that it wouldbe physically impossible to call a meeting of the em-ployees covered by the moving and storage collective-bargaining agreement until at least Tuesday, April 1,5March 28 was Good Friday, and the Union s offices were to be closedfor a holiday beginning that afternoon and extending through Easter Mon-daiMarch 31Seward testified that when he told De Brouse that he would have tosubmit the question of retroactivity to the Association's membersDeBrouse remarked, If you don t agree to retroactivity we will have to hit thestreetsApril I " Warren disclaimed any recollection of such astatementhaving been made and De Brouse, although not questioned specificallyabout that statement, testified in general terms that there was no 'discus-sionof striking at the meeting Although Seward s testimony in a numberof other respects revealed him to be less than a fully credible witness histestimony in this respect was corroborated by Fleming Newboldt a directorofMerchants Transfer and Storage Co who had been present as an ob-server at the March 25 meeting Newboldt impressedme asa reliable witness,and his testimony evidenced a vivid recollection of this incident Icredit Seward s testimony as corroborated by Newboldt and find that DeBrouse made the remark attributed to him by Seward and Newboldt Subse-quent events reveal however, that Respondent did not really believe thatthe Union would strike on April 1 if retroactivity was not earlier agreed onQuite clearly Respondent would not have locked out its employees on AprilIhad it believed they were about to strike that day Tne record showsmoreover that the MAWA representatives were aware at that time that astrike could not be called by the Union unless and until the MAWA `final"offer was first submitted to a ratification vote and rejected by a two thirdsnegative vote 364DECISIONS OF NATIONAL LABOR RELATIONS BOARD1975, and therefore requested that the employer com-mittee agree to make the increases retroactive TheEmployer Negotiating Committee informed the Localthat they would take the request for retroactivity un-der advisement and provide the Local with an answeras soon as possibleThis letter is to inform you that the Employer Com-mittee will agree to retroactivity of the final offer con-tained herein, from April 1, 1975, through and includ-ing April 7, 1975, subject to Local 639 submitting thisoffer as a final offer of settlement to the employeescoveredby the collective-bargaining agreementthrough a referendum mail ballot pursuant to theterms of Article XII, Section 1(b) of the InternationalConstitutionUnder the terms of this Article the offercan be rejected only by a two-thirds (2/3) vote of themembers involved in the negotiations and voting orresponding to the referendum mail ballot The ballot-ing of the membership would be conducted under theauspices of Mr Harold Mills, the mediator assigned tothese negotiations by the Federal Mediation and Con-ciliation Service Ballots will be returned to MrMillsand he would provide both Local 639 and the Em-ployer Committee with the results of the membershipballotting no later than 4 p in, Monday, April 7, 1975If the above proposal concerning retroactivity and amail ballot is acceptable to the local union, our Nego-tiating Committee will cooperate in every way with theunion representatives to insure that the mail ballot isaccurately prepared and distributed to all employeescovered by the collective-bargaining agreement no lat-er than Friday, March 28, 1975 Please notify us nolater than tomorrow morning if this proposal is ac-ceptableOn March 27 or 28, De Brouse telephoned Seward andrejected the mail ballot ratification procedure the MAWAhad proposed in its March 27 letter De Brouse, as appearsfrom his testimony, credited in this respect, told Sewardthat he had apparently misread the provisions of theInternational's constitution relating to voting procedureson contract proposals De Brouse explained that a simplemajority was all that was required for acceptance or rejec-tion of a contract proposal, that the two-third rejectionrulewas applicable only when in the judgment of theLocal's executive board the offer was a final one with strikeaction as the only apparent alternative to acceptance, andthat in this instance even if the Union's executive boardwere to take action to authorize the two-third rejectionrule, the vote would have to be taken at the union hallbecause of the commitment Warren had made Seward'sonly response was that the MAWA offer was a "final" oneOn March 31, 1975, Seward for the MAWA addressed aletter to De Brouse, which he read to Warren over thetelephone that morning 7 Seward began his letter by refer-7The union office was closed that day Seward, however, was able tocontactWarren at the home of out of-town relatives whom he was thenvisitingring to a telephone conversation he had had with DeBrouse and Warren on March 28, in which, he stated, theyhad "rejected the [MAWA] final offer for a 3-year collec-tive-bargaining agreement contained in the [MAWA] letterofMarch 27, 1975 " The letter then went on to declareAs we advised you, the Association's membership can-not afford to operate after the March 31, 1975, expira-tion of the current collective-bargaining contract with-out the stability of a continuing labor agreementTherefore, unless you advise us to-day that you willsubmit the employers' final offer to the membershipby way of the mail ballot procedure we proposed toyou on March 27, 1975, with the provision that theemployers offer would be retroactive from April 7,1975, back to April 1, 1975, in order to allow thecounting of ballots, the Association's membership willbe forced to terminate operations by bargaining unitpersonnel on Tuesday, April 1, 1975On April 1, 1975, the MAWA members suspended oper-ations, laying off all the bargaining unit employees Thelockout continued until April 28, 1975D Events Following the LockoutDe Brouse testified that in telephone coversations withSeward on March 31, following receipt of the MAWA let-ter of that date, and again on April 1, he told Seward thattheUnion would regard lockout action by the MAWAmembers as an unfair labor practice De Brouse's testimo-ny, although not entirely clear in this respect, indicates thaton April 1 he also informed Seward that the Union was inprocess of preparing unfair labor practice charges againstRespondent 8 De Brouse's testimony to the foregoing ef-fect, although disputed by Seward, is creditedOn April 2, 1975, Seward, after conferring with MAWAcounsel addressed a letter to De Brouse, which was pre-pared for his signature The letter strongly suggests that, asa result of a telephone conversation between Seward andDe Brouse after the institution of the lockout, the Associa-tion had become concerned that its lockout action mightbe viewed as an unfair labor practice because of the choicegiven the Union in the Association's letter of March 31 ofeither agreeing to the specific ratification procedure theAssociation had proposed or suffering a lockout, and thatthe Association had now decided that it would be prudentto revise its previously declared position in that respectIn his letter of April 2, addressed to De Brouse, Sewardstated in partIn response to your telephone call of yesterday, it isimportant to reiterate the reason why the employersfound it necessary to terminate their operations onApril 1, 1975 It appears that you feel that the employ-ers temporarily terminated their operations becauseLocal 639 would not agree to a secret ballot, FMCSsupervised, referendum as ratification procedure forthe final employer offer It is the employers position8The charge in this case, which is signed by the Union's attorney, is datedApril 1, 1975 It was not filed with the Regional Office, however, until April3, and was served on April 4 MOVERS AND WAREHOUSEMEN'S ASSN OF WASHINGTON, D Cthat you are free to use whatever means you deemappropriate to ratify the employers' final offer This isa matter solely up to the Union in handling internalunion affairsThe letter then went on to state in substance that the Asso-ciation had initially, on March 27, suggested the FMCSsupervised mail ballot procedure along with 1 week's retro-activity only as a counterproposal to the Union's demandfor open-ended retroactivity, that in its March 31 letter theAssociation had renewed that counterproposal, although ithad earlier been rejected as a "procedure" which wouldhave allowed employers' operations to continue while theemployees were given an opportunity to vote on theAssociation's "final" contract offer, and that when thatcounterproposal was again rejected, the employers had de-cided to "temporarily terminate operationsuntil agreementcould be reached on a renewal contract The temporarytermination-the letter concluded-"continues only be-cause there is no labor contractWe remain available tomeetwith representatives of the Local to resolve the mat-ter"When the Association's April 2 letter was sent, theUnion had already scheduled a meeting to be held at theunion hall on the afternoon of April 2 for employee consid-eration of the Association's contract offer At the unionmeeting held at that time, the employees voted to reject theofferImmediately following the union meeting on April 2, theMAWA negotiators met with the Union's negotiators atthe latter's request The Union informed the Association ofthe employees' rejection of the Association's offer, statedthat its demand was still for it 2-year contract with eco-nomic terms substantially the same as they had been onMarch 25, and proposed that the lockout be halted whilenegotiations continued The Association reiterated its finaleconomic proposal of March 27, and declared that it wouldcontinue its lockout until the parties reached a contractBoth sides remained adamant at that meeting in their pre-viously declared contract positionsThereafter, the parties had some five bargainingsessionsunder the auspices of a FMCS mediator-on April 4, 16,21, 23, and 24 The General Counsel stipulated that bothparties bargained in good faith during these meetings Noprogress was made at the meeting of April 4, but, begin-ning with the meeting of April 16, both the Association andtheUnion made substantial modifications in their re-spective positions, gradually narrowing the area of theirdifferencesA proposal made by the Association on April21was taken to employees for a referendum vote at theunion hall, but was rejected Thereafter, after further modi-fications were made by each side in their bargaining posi-tions, a tentative agreement was reached on April 24 be-tween the union and Association negotiators whichprovided,inter alta,for a 3-year contract, with annual wageincreases of 50 cents, 40 cents and 40 cents for drivers and40 cents, 35 cents and 35 cents for helpers That agreementwas ratified at a meeting at the union hall on Monday,April 28 On the same day the MAWA employers endedthe lockoutE Analysis and Concluding Findings1365Althoughthis casewas litigated on a broader basis, thescope of the complaint is a narrow one As noted above,the complaintalleges in substancethat Respondent violat-ed Section 8(a)(l), (3), and (5) of the Act by (a) threateningto lock out the bargaining unit employeesunlessthe Unionagreed to submit Respondent's "final" contract offer to itsemployees for a ratification vote under the particular mailballot procedure specified by Respondent, and no other,(b) locking out the employees on April 1, 1975, because theUnion failed and refused so to agree, and (c) continuingthe lockout in effect until April 28, 1975, for thesame rea-son Iam satisfied that under applicable principles of lawthe record supports violation findings with respect to thecomplaint's allegations identified immediately above as (a)and (b), but not as to (c)-and this for the reasons to bestated below2The threat referred to in the complaint is to be found intheAssociation's letter to the Union, dated March 31,1975, wherein the Association informed the Union that un-less the Union agreed that day to submit Respondent's "fi-nal" contract offer to a referendum vote of its membershipto be conducted under the particular procedure specifiedby Respondent-FMCS supervised mail balloting with atwo-thirds negative vote required for rejection-the Re-spondent employers would terminate operations by bar-gaining unit personnel on April 1, 1975 The Union previ-ously, at the March 25 meeting, while agreeing to submitRespondent's "final" offer for a referendum vote by unitemployees, had made clear its intent to conduct that voteat the Union hall where its president, De Brouse, couldexpress his objections to the offer in a face-to-face meetingwith the affected employees As the record reveals, the rati-fication procedure desired by the Union was displeasing toRespondent's negotiators They were of the belief that theirofferwould stand little chance of gaining employee ap-proval if that procedure were followed, particularly withDe Brouse opposing Respondent's contract offerIt is evident that Respondent's negotiators were de-termined, as part of their bargaining strategy, to impose ontheUnion if they could a ratification procedure more totheir liking, one under which the vote would be conductedaway from the union hall, with a minority vote of one-thirdplus one enough to obtain approval of Respondent's offerThus, at the meeting of March 25, Respondent's represen-tatives pressed for a barn-by-barn ratification vote proce-dure, such as had been used in 1972, though they previous-ly had been made aware of the Union's commitment to itsmembership not to repeat that procedure in 1975 Also atthatmeeting, Respondent's negotiators sought to lay thefoundation for a one-third-plus-one approval vote by label-ing their offer a "final" one 9 At the March 25 meeting, the9 As Respondent's brief concedes, the Association's negotiators were thenContinued 366DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion reiterated its firm intent to conduct all ratificationvotes that year at the union hall Nevertheless, on March27, when Respondent submitted its counterproposal to theUnion's demand for retroactivity, it conditioned the 1week's retroactivity it offered upon the Union's adopting amail balloting voting procedure on its contract offer, with atwo-thirds vote required for rejection 1C The Union rejectedthemail ballot ratification procedure proposed in theMarch 27 letter, once again reiterated its intention to con-duct the ratification vote at the union hall, and also madeRespondent's negotiators aware of their misinterpretationof the provisions in the Teamsters constitution relating toratification vote requirementsNotwithstanding all this,Respondent persisted in its effort to obtain the form ofratification voteitwanted via its March 31 letterRespondent asserts in its brief that its only reason forreferring in its March 31 letter to the mail ballot procedurewas to show that its previously retroactivity counterpropo-sal (which had already been unequivocally rejected by theUnion), was still being offered I find that explanation un-persuasive It appears to me to distort the plain sense of theletterThat letter, as I read it, in effect presents the Unionwith this ultimatum Either agree to the specific ratificationprocedure we want (and if you do we will throw in 1 week'sretroactivity as a sweetener) or suffer a lockout beginningtomorrow morning Similarly, I find unpersuasive Re-spondent's further assertion that it conditioned the with-holding of lockout action upon the Union agreeing to itsproposal mail balloting procedure because it wanted to as-sure the holding of an early ratification vote that wouldlimit the period of the retroactivity it was offering Thatassertion would have been more impressive, and indeedmight have led me to reach a different conclusion on theissue in this case, had Respondent not restricted the meth-od of ratification procedure that the Union had to agree toif it was to avoid a lockout As found above, the Union hadin fact earlier agreed to conduct a ratification vote onRespondent's contract proposal at the union hall, thoughindicating it could not arrange a meeting until April 1 or 2Mail balloting, a slower procedure, could not have beencompleted with all ballots counted until April 7 at the earli-estEven if Respondent, as it says, had no definite commit-ment from the Union that a ratification vote would be heldon April 1 or 2, this would not explain why Respondentcould not have set a deadline for a ratification vote withoutalso attempting to dictate the manner in which that votewas to be conducted The fact that Respondent was willingto withhold lockout action pending a ratification vote if theparticularmethod of ratification it wanted was adopted,but not if the Union chose some other method, clearly dis-closes that Respondent's focus was not in the length ofretroactivity, but on the method of ratificationIt is also noted that Respondent in its letter of March 31under the mistaken belief that by so characterizing the offer the Unionwould be obliged under its constitution to adopt a ratification procedurethat required a two-thirds vote for rejection10Though a nonmandatory subject of bargaining the inclusion of thatcondition in the March 27 counterproposal was not unlawful in itself, for itwas not made part of Respondents general contract offer and, unlike therepetition of that condition in the March 31 letter, it was not accompaniedby a threat of lockout if not acceptedexpressly conditioned the withholding of lockout action,not on acceptance of Respondent's contract offer, but sole-ly upon acceptance of Respondent's proposed ratificationprocedure It is thus evident that, even if Respondent be-lieved that a lockout was desirable to support its bargain-ing position, it would have withheld such lockout action atleast until a referendum vote on its contract offer was com-pleted, had the Union agreed to the particular ratificationprocedure Respondent was pressing for This is but anoth-er way of expressing the finding I make that Respondentlocked out the unit employees on April 1 because theUnion failed and refused to agree to submit Respondent's"final" contract offer for ratification by a FMCS mail bal-lot vote, as the complaint allegesWhat has been said above clearly refutes Respondent'sprimary contention in this case, that the "sole purpose" ofthe lockout action initiated by it on April 1 "was to bringeconomic pressure in support of [its] bargaining position,and to avoid a strike during [its] busy season " Re-spondent's ultimate objective, of course, was to obtain acontract satisfactory to it But its immediate object in pre-senting its ultimatum to the Union on March 31, and inimplementing that ultimatum with the lockout action takenthe following day, I am convinced and find, was to forcethe Union to yield to its position on the ratification proce-dure to be adopted on its then pending "final" contractofferIt is well-settled law that where a lockout has a duality ofobjectives, one lawful, the other not, the presence of thelawful objective does not immunize the lockout from con-demnation under the Act 11 Left for consideration, then, isthe question whether Respondent's effort through use ofcoercive measures to adopt the form of ratification proce-dure it wanted was unlawful under the Act For the reasonsnot to be stated, I find that it wasProcedures relating to the ratification of contracts areinternal union matters and are not mandatory subjects ofbargaining Although an employer may request bargainingon such matters, it has been held to bea per seviolation ofSection 8(a)(5) and (1) of the Act for him to insist on push-ing his position to an impasse 12 In theHouchen's Marketcase, the court explained its holding to that effect as fol-lowsThe Company, by insistingthat the contract beapproved or ratified by a majority of the employees,was attempting to bargain not with respect to "wages,hours and other terms and conditions of employment"but with respect to a matter which was exclusivelywithin the internal domain of the Union Members ofa union have the right to determine the extent of au-thority delegated to their bargaining unit It is withintheir province to determine whether or not their bar-gaining unit may enter into a binding contract with orwithout membership ratification It is not an issuewhich the Company can insist upon without mutualSee, e gWire Products Manufacturing Co198 NLRB 652 (1972)12 SeeN L R B v Wooster Division of Borg Warner Corporation356 U S342 (1958),Houchens Market of Elizabethtown, Inc v N L R B,375 F 2d208, 212 (C A 6, 1967),SouthwestMichigan Gas Company,206 NLRB 60(1973)Darlington Veneer Company113 NLRB 1101 (1955) enfd 236 F 2d85 (C A 5 1956) MOVERS AND WAREHOUSEMEN'S ASSN OF WASHINGTON, D Cagreement by the Union, any more than the Unioncan insist that the contract be submitted to the Boardof Directors or stockholders of the CompanyAnd in theBorg-Warnercase,supra,where the SupremeCourt upheld the Board's finding that it was a violation ofSection 8(a)(1) and (5) of the Act for an employer to condi-tion the acceptance of a collective-bargaining agreementon the inclusion of a strike "ballot" clause, the SupremeCourt as one of the reasons for its holding, stated at 350[The ballot clause] substantially modifies the collectivebargaining system provided for in the statute by weak-ening the independence of the representative chosenby the employeesRespondent contends that the citedcases areinappositehere because in each of them the employer wasinsisting onits proposed ratification provision as a condition precedentto the consummation ofanyagreement, whereas it is nottrue in the case at hand Plainly, if it is unlawful for anemployer to insist to an impasse on a particular method ofratification, it is also unlawful for him to utilize the farmore drastic economic pressure of a lockoutin aneffort toachieve the same objective Here, no less than in the citedcases,Respondent's conduct involved an unwarranted andcoercive intrusion into the Union's internal affairs that wasat war with its bargaining obligation to accord the Unionthe full measure of recognition that is its statutory due Inthat sense, I find Respondent's conduct amounted to a re-fusal to bargain with the Union in good faith in violationof Section 8(a)(5) of the ActIn any event, more is involved here than simply the ques-tion of whether Respondent's complained of conductamounted to a lack of good-faith bargaining within themeaning of Section 8(a)(5) Also involved is the questionwhether, apart from a refusal to bargain, Respondent'sconduct constituted an independent violation of Section8(a)(1) I find that it did There can be little doubt that, infurtherance of their Section 7 right to engagein self-organi-zation and to bargain collectively through their own repre-sentatives, employees may delegate to their duly designatedbargaining agent authority to act on their behalf to regu-late internal union affairs, including whether, when, or howemployer contracts are to be submitted for ratification Intaking the position it did on the subject of ratification, theUnion was thus exercising on behalf of the representedemployees a statutorily protected employee right It followsthatRespondent's coercive conduct aimed at pressuringthe Union to alter its position on that subject trenched onemployee rights in violation of Section8(a)(1) Iso find Ifurther find that Respondent's action in laying off (lockingout) the employees was also violative of Section 8(a)(3)since it constituted union-related discrimination in employ-ment of a kind that inherently discourages union member-ship 1313 It is noted, however, that the remedial Order recommended belowwould be the same whether such conduct is found violative of Sec 8(a)(1) or8(a)(3) or both3367Having found that the lockout was unlawfully institutedby Respondent on April 1, 1975, I turn now to consider theissueraised by Respondent's alternative defense that the4-week lockout that began on April 1, 1975, even if unlaw-ful at its inception, ceased to be so on April 2, 1975 Forthe reasons stated below, I find merit in that defenseIt has been found above that, but for the Union's refusalto agree to the mail ballot balloting ratification procedureRespondent had proposed, Respondent would have with-held lockout action at least until its then pending contractofferwas submitted to an employee referendum voteRespondent's unlawful objective to force the Union toyield to the particular ratification procedure Respondenthad proposed failed of its purpose on April 2, 1975, whenthe Union conducted a referendum vote at the union halland the contract offer was voted down On the same day,Respondent retracted the unlawful condition for lockoutavoidance stated in its letter of March 31, and made itclear to the Union that it was continuing its lockout only tobolster its position on its contract offerInLocal 374,InternationalBrotherhood of Boilermakers,Iron Ship Builders, Blacksmiths, Forgers and Helpers, AFL-CIO [American Ship Building Co ] v N L R B,380 U S300 (1965), the Supreme Court ruled that an employer doesnot violate the Act when he locks out his employees "forthe sole purpose of bringing economic pressure to bear insupport of his legitimate bargaining position " It is true, asthe Union emphasizes, that the Supreme Court expresslylimited its holding in that case to lockouts occurring after abargaining impasse was reached But I find no need todetermine the issue litigated in this case as to whether therewas a bargaining impasse at the time of the lockout Subse-quent Board decisions have extended the rationale ofAmerican Ship Buildingto preimpasse lockouts 14 Underthe Board's current view, as I understand it, bargaininglockouts are presumptively privilegedevenwhen they oc-cur prior to a bargaining impasse That presumption maybe overcome only if it is shown by all the surroundingcircumstances that the lockout was motivated, wholly or insignificant part, by a purpose to evade the duty to bargain,to discourage union activity, or to achieve some other ob-jective that is inherently destructive of employee rightsThe absence of an impasse may in certain situations be arelevant fact to be weighed in the balance in determiningwhether the totality of circumstances are such as to supportan inference that the lockout was unlawfully motivatedBut it is not alone enough to establisha per seviolationNor does the Board now require, as it did prior toAmeri-can Ship Building,that an employer, to justifya bargaininglockout, must demonstrate the existence of operational orother special economic circumstances sufficient in kindand degree to support a finding that the lockout was war-ranted as a necessary defensive measure to counter threat-ened strike action 1514 See e gThe Evening News Association Owner and Publisher of "TheDetroitNews"; 166 NLRB 219 (1967),Darling and Company,171 NLRB 801(1968) affilsub nom Lewis Lane v NLRB418 F 2d 1208 (CAD C1969)Stokely Van Camp, Inc,186 NLRB 440, 450-451 (1970)15CfDuluth Bottling Association48 NLRB 1335, 1359-60 (11943)BettsCadillac Olds Inc,96 NLRB 268 (1951) 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no evidence in this case that Respondent's con-tinuation of its lockout after April 2 was motivated inwhole or in part by any unlawful consideration or wasotherwise in the service of any design inimical to the pro-cess ofcollective bargaining Indeed, the General Counselstipulated at the hearing that Respondent at all times afterApril 2 bargained with the Union in good faith Nor can itbe said in this case that Respondent's continuation of thelockout after April 2 was entirely devoid of economic Justi-ficationRespondent's interest in forcing an early resolu-tionof its contract dispute with the Union in order to avoidcrisisbargaining during its approaching busy season can-not be regarded as either improper or insignificantMore-over, the Union had given Respondent reason to believethat it would not enter into a contractsettlementwithoutretroactivity and would strike if necessary to obtain it Asthe Respondent employers were engaged in a service indus-trywhere quoted prices had to be certain, and as suchprices were based in large measure on labor costs, Respon-dent also had a significant economic interest in suspendingoperations during a period when its labor costs would beuncertainThe General Counsel and the Union argue broadly thatwhere, as here, a lockout unlawful at its inception is contin-ued without physical hiatus, it must, as a matter of law, bedeemed to retain its initial taint of illegality for its dura-tion, and this though the condition which initially made itunlawful has been eliminated Neither the General Counselnor the Union have cited any apposite authority to supporttheir contention in this respect 'PAS applied to a situationsuchas ispresent here, I am convinced that their conten-tion has no validity Had Respondent in this case terminat-ed its lockout on April 2, and then had, say on April 3,reinstated it, for the sole purpose of supporting its legiti-matebargaining position, there could not possibly be anyquestion as to the legitimacy of the lockout begun on April3 Indeed, the argument made by the General Counsel andthe Union appears inferentially to concede as much Here,Respondent did not go through these motions, but theevents of April 2, as found above, were nevertheless suchas to make it crystal clear that Respondent was no longerutilizing the lockout for the objective that had made it un-lawful when it began To reach a different result in thesecircumstancessimply because the lockout was continuedwithout a break, would be only to exalt form over sub-stanceThe General Counsel and the Union also make the fur-ther and somewhat related argument that Respondentshould in any event be required, as a matter of remedy, to"The General Counsel's brief cites no cases at all The Union s briefrelies principally on Board cases involving strikes in violation of the noticerequirements of Sec 8(d) or picketing in violation of Sec 8(b)(7)(B) (Seee g, RetailClerks International Association Local No 1179 (California Association of Employees for and on behalf of J C Penney Company),109 NLRB754 (1954),Lawrence Typographical Union No 570 (Kansas Color Press),158NLRB 1332 (1966) ) Contrary to the assertion of the Union, the cited casesare not analogous since they are concerned with situations as to whichclearly expressed statutory policies are applicableMoreover, it clearly ap-pears that the strike or picketing conduct found unlawful in the cited caseswas unlawful under the applicable statutory provision not only at the incep-tion of such activity, but throughout its coursemake the affected employees whole for theirloss of earn-ingsduring the entire period the lockout continued inforceAlthough not too clearly articulated in their briefs,their theory appears to be that Respondent, having unlaw-fully laid off (locked out) employees on April 1, becameobligated to remedy that violation by terminating the lock-out and reinstating the unlawfully laid off employees totheir jobs, and that since Respondent failed to do so April28, when it terminated the lockout, it should now be as-sessed with backpay liability up to the actual date of theirreinstatement The flaw in that argument is that it is basedon an assumption that work would have been available forthe employees between April 2 and 28 The fact is, howev-er, that no work was available during that periodbecause,as found above, Respondent's operations were then legiti-mately suspended In short, the employeesloss of earningsbetween April 2 and 28 was not linked to Respondent'sfailure to remedy the unfair labor practices herein foundAccordingly, I conclude that Respondent's lockout ofthe unit employees, although violative of Section8(a)(1),(3),and (5) at its inception, ceased to be so on April 2,1975CONCLUSIONS OF LAW1All employees in the categories listed in footnote 1,above, other than excluded categories, who are employedby Employers that are members of, and are represented forpurposes of bargaining with the Union by, the Associationconstitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9(b) of the Act2The Union at all times material to this proceeding hasbeen, and now is, the exclusive representative of all em-ployees in the aforesaid unit for the purposes of collectivebargaining, within the meaning of Section 9(a) of the Act3By threatening to lock out the employees in the ap-propriate unit if the Union did not agree to submitRespondent's contract offer for ratification by employeesin the particular manner Respondent had specified, Re-spondent has engaged in unfair labor practices within themeaning of Section 8(a)(1) and (5) of the Act4By locking out the employees in the appropriate uniton April 1, 1975, and continuing said lockout until April 2,1975, because the Union failed and refused to submitRespondent's final contract offer for ratification by theunit employees in the manner that Respondent had speci-fied,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1), (3), and (5) of theAct5The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct6Respondent did not engage in unfair labor practiceswithin the meaning of the Act by continuing to lock out theunit employees after April 2, 1975THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respondentbe ordered to cease and desist from them, and from like MOVERS AND WAREHOUSEMEN'S ASSN OF WASHINGTON, D Cand related unfair labor practices, and that it take the affir-mative action provided for in the recommended Order be-low, which I find necessary to effectuate the policies of theActHaving found that Respondent unlawfully locked outthe bargaining unit employees on April 1, 1975, and con-tinued that lockout for an unlawful objective until April 2,1975, it will be recommended that Respondent be orderedtomake such employees whole for any loss of pay theymay have suffered by reason of such unlawful conduct, bypayment to each of them of a sum of money equal to thatwhich he would have normally earned as wages on April 1and 2, 1975, less his net earning on such dates, such sumsto be computed in the manner set forth in FW Wool-worth Company,90 NLRB 289 (1950), andIsis Plumbing &Heating Co,138 NLRB 716 (1962)Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommendedORDERi"7Respondent, Movers and Warehousemen's AssociationofMetropolitan Washington, D C, Inc and its EmployerMembers of said Association, jointly and severally, name-ly,Bekins Moving & Storage Co, Colonial Storage Co,DistrictMoving & Storage Inc , Fidelity Storage Co , LionsTransfer Co, Merchants Storage Co of Va, ColumbiaVan Lines Corp, Security Storage Co of Washington,Smith'sMoving & Storage Co, Inc, and United StatesMoving & Storage Co , Inc, their respective officers,agents, successors, and assigns, shall, jointly and severallyICease and desist from(a)Threatening employees in the appropriate bargain-ing unit with lockouts or layoffs, where an object thereof isto force their bargaining representative to agree to methodsor procedures proposed by Respondent for the ratificationof contract offers(b)Discouraging membership in Local Union No 639,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America, by discriminato-rily locking out or laying off any of its employees, or dis-17 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes369criminating in any other manner in regard to their hire andtenure of employment, or any term or condition of employ-ment(c)Refusing to bargain collectively in good faith withthe aforementioned Union, as the exclusive bargaining rep-resentative of all employees in the appropriate unit statedin paragraph 1 of the Conclusions of Law, above, by en-gaging in, or threatening to engage in, lockouts, layoffs, orother retaliatory measures adversely affecting the earningsof the bargaining unit employees, where an object thereofis to force the Union to adopt methods or procedures pro-posed by Respondent for the ratification of contract offers(d) In any like or related manner, interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act2Take the following affirmative action which it isfound will effectuate the policies of the Act(a)Make whole all employees in the appropriate bar-gaining unit stated in paragraph 1 of the Conclusions ofLaw for any loss of pay they may have suffered on April 1and 2, 1975, by reason of Respondent's unfair labor prac-tice herein found, in the manner set forth in thesectionabove entitled, "The Remedy "(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the backpay due under the terms of thisOrder(c)Post at each facility of the Employer Members of theAssociation at which employees in the appropriate bar-gaining unit are employed, or out of which they work, cop-ies of the attached notice marked "Appendix " 18 Copies ofthe notice, on forms provided by the Regional Director forRegion 5, after being signed by Respondent's representa-tive, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material(d)Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith18 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board' shall read Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board